Citation Nr: 0425787	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-16 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to disability compensation for loss of anal and 
sphincter control, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from April 1944 to 
June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO denied the 
issue of entitlement to disability compensation for loss of 
anal and sphincter control, pursuant to the provisions of 
38 U.S.C.A. § 1151.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran does not exhibit additional disability in the 
form of loss of anal or sphincter control that is proximately 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing medical treatment.  


CONCLUSION OF LAW

The criteria for an award of compensation benefits for loss 
of anal and sphincter control, pursuant to the provisions of 
38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 3.361 (effective September 2, 
2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in September 2003, the RO advised the 
veteran of the enactment of the VCAA, the type of evidence 
necessary to support his § 1151 claim, and the attempts made 
to obtain relevant evidence.  In addition, the RO 
specifically informed the veteran that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his § 1151 claim but that he must provide enough 
information so that VA could request any relevant records.  
In this regard, the RO asked the veteran to provide 
authorization for the release of any additional private 
medical records.  Further, the veteran was asked to identify 
any additional information or evidence that he wanted VA to 
try to obtain.  

Approximately two weeks later in September 2003, the veteran 
requested that the RO obtain records of the colonoscopy 
procedure that he underwent at the VA Medical Center (VAMC) 
in West Roxbury, Massachusetts in January 1991.  Further 
review of the claims folder indicates that the RO procured 
such reports.  

The January 2002 rating decision, the August 2002 statement 
of the case, and the February 2004 supplemental statement of 
the case (SSOC) notified the veteran of the relevant laws and 
regulations and of the evidence necessary to substantiate his 
§ 1151 claim, the evidence of record, adjudicative actions 
taken, and the reasons and bases for denial.  In particular, 
the February 2004 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist (thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence in his § 1151 claim).  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of treatment identified by the 
veteran, and all available evidence has been associated with 
the claims folder.  In addition, the veteran has been 
accorded a pertinent VA examination during the current 
appeal.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA with 
regard to the veteran's § 1151 claim.  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Factual Background

VA medical records reflect that barium enema testing 
completed in October 1990 revealed a polyp.  Thereafter, on 
January 29, 1991, the veteran underwent a colonoscopy which 
confirmed the presence of a sigmoid polyp.  The polyp was 
removed.  The veteran was found to have tolerated the 
procedure well and to have no significant bleeding.  The 
veteran was instructed to return for a follow-up colonoscopy 
in one year.  

Thereafter, in April 1992, the veteran underwent a routine 
follow-up colonoscopy which reflected the presence of two 
small ascending polyps which were removed.  The veteran was 
found to have tolerated the procedure well and was instructed 
to return for follow-up care in 18 months to 3 years.  

At a VA outpatient treatment session completed in December 
1992, the veteran reported being asymptomatic.  A physical 
examination demonstrated no abdominal pain or change in bowel 
habits.  The examiner concluded that the veteran could wait 
two to three years before undergoing his next colonoscopy.  

A physical examination completed at a VA outpatient treatment 
session in June 1993 reflected good rectal tone.  X-rays 
later taken of the veteran's abdomen in April 1994 showed no 
intrinsic large bowel pathology.  

A follow-up colonoscopy completed in September 1994 was 
normal, with normal mucosa.  The examiner instructed the 
veteran to return for a follow-up colonoscopy in five years.  

In January 1998, the veteran was treated for hemorrhoids.  
X-rays taken of his abdomen at that time showed no gross 
bowel distention and no mechanical bowel obstruction.  Later, 
in June 1998, the veteran stated that he did not wish to 
undergo a repeat colonoscopy.  

An elective outpatient colonoscopy completed in June 1999 
reflected normal colonic mucosa as well as the presence of 
two large non-bleeding polyps in the cecum and the splenic 
flexure.  The polyps were removed without complications.  

In September 2000, the veteran was found to have a markedly 
decreased sphincter tone.  An elective outpatient colonoscopy 
completed at that time was normal with normal colonic mucosa 
and no masses, polyps, or vascular abnormalities.  

According to an October 2001 VA outpatient treatment record, 
a colonoscopy was stopped due to poor preparation.  A barium 
enema completed on the veteran's colon approximately two 
weeks later in November 2001 reflected the presence of 
diverticulosis.  

In December 2001, the veteran underwent a VA rectum and anus 
examination.  At that time, he reported that, after a polyp 
operation in 1991, he developed fecal leakage and 
intermittent involuntary bowel movements.  Based on a review 
of the veteran's medical records, the examiner noted that the 
veteran last underwent a colonoscopy in October 2001 and that 
this test was normal except for a significant decrease in 
sphincter tone.  A physical examination conducted at the 
December 2001 evaluation demonstrated no evidence of fecal 
leakage, no anal fissures, poor rectal tone, a small 
hemorrhoid at 12 o'clock in the prone position on anoscopy, 
no evidence of bleeding, and five very small external skin 
tags.  

Subsequently, in September 2002, a rectal examination 
demonstrated a markedly decreased sphincter tone.  At that 
time, the veteran underwent a follow-up elective outpatient 
colonoscopy which demonstrated normal colonic mucosa, no 
masses or polyps, no vascular abnormalities, and a prominent 
fold in the hepatic flexure supportive of the barium enema 
findings.  

In October 2002, the veteran sought VA medical care for 
continued complaints of gas and an inability to control 
flatulence.  He denied diarrhea or fecal incontinence.  The 
veteran attributed his poor anal sphincter tone to the 
colonoscopy to remove polyps in the early 1990s but noted 
that he had not discussed this theory with his surgeon.  

In September 2003, the veteran underwent a VA rectum and anus 
examination.  At that time, he complained of rectal 
incontinence (including loose stools and a lack of control of 
stools) since a 1991 colonoscopy at the West Roxbury VAMC.  
In addition, he described soiling his cloths one to two times 
a week due to an inability to control prior to reaching a 
bathroom.  The examiner noted that the veteran's medical 
records reflect a history of multiple colonoscopies.  

A physical examination demonstrated no evidence of fecal 
incontinence, a patulous anal canal with an essentially 
atonic internal sphincter, a possibly slightly narrowed or 
contracted but soft and flexible rectal lumen, a moderate 
degree of tone in the external sphincter upon bearing down, 
no evidence of bleeding, and no evidence of anal fissures, 
fistulas or visible hemorrhoids.  The examiner concluded that 
the veteran has a markedly decreased tone in his internal 
sphincter which is the cause of his rectal problems.  In 
addition, the examiner explained that, sometimes, the 
preparation for a colonoscopy can cause increased bowel 
frequency and looseness of the bowels for a number of days 
after the procedure and that it is possible that his symptoms 
first became apparent as a result of his colonoscopy 
preparation.  The examiner then expressed his opinion that, 
otherwise, "there is no way that the internal sphincter 
could be stretched or weakened to this extent without a 
general anesthetic or spinal anesthetic to permit sufficient 
anal dilation to weaken the sphincter to this extent."  The 
examiner specifically stated that the veteran "certainly has 
weakened tone in the internal sphincter, although the 
external sphincter still maintains a moderate degree of tone 
[and that] . . . [i]t is not likely or even conceivable to me 
[the physician] that the weakened tone in the internal 
sphincter could have been caused by any of the . . . 
[veteran's] colonoscopies."  

Analysis

Initially, the Board notes that 38 U.S.C. § 1151 was amended 
by section 422(a) of Pub. L. No. 104-204.  The revised law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran filed his claim for disability 
compensation for loss of anal sphincter control, pursuant to 
the provisions of 38 U.S.C.A. § 1151, in July 2001.  
Consequently, the veteran's 1151 claim will be adjudicated 
based upon the current law.  See VAOPGCPREC 40-97 (Dec. 31, 
1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (effective September 2, 
2004).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(effective September 2, 2004).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(effective September 2, 2004).  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.  38 C.F.R. 
§ 3.361(c)(3) (effective September 2, 2004).  

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d) (effective September 2, 2004).  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (see 38 C.F.R. 
§ 3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, the veteran's representative's 
informed consent.  38 C.F.R. § 3.361(d)(1) (effective 
September 2, 2004).  

Throughout the current appeal in the present case, the 
veteran has contended that the colonoscopy that he underwent 
at a VA medical facility in January 1991 or a subsequent 
colonoscopy, caused him to develop loss of his anal and 
sphincter control.  See, e.g., May 2004 hearing transcript 
(T.) at 2-11.  Importantly, however, the veteran's conclusion 
regarding the etiology of his rectal problems cannot be held 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Further, the veteran's descriptions of his 
rectal pathology must be considered in conjunction with the 
clinical evidence of record as well as the pertinent laws and 
regulations.  

As a review of the pertinent medical records indicates, the 
first post-service evidence of rectal pathology is dated in 
October 1990, when barium enema testing reflected the 
presence of a polyp.  On January 29, 1991, the veteran 
underwent a colonoscopy which confirmed the presence of a 
sigmoid polyp.  The polyp was removed.  The veteran was found 
to have tolerated the procedure well with no significant 
bleeding.  

A subsequent colonoscopy completed in April 1992 reflected 
the presence of two small ascending polyps which were 
removed.  Again, the veteran was found to have tolerated the 
procedure well.  A December 1992 VA outpatient evaluation 
indicated that the veteran was asymptomatic.  A June 1993 
outpatient evaluation reflected good rectal tone.  

Subsequent follow-up colonoscopies completed in September 
1994, June 1999, September 2000, and September 2002 were 
normal except for findings of two large non-bleeding polyps 
in the cecum and the splenic flexure which were removed 
without complications in June 1999 and a markedly decreased 
sphincter in September 2000 and September 2002.  
Significantly, the examiner who conducted the VA rectum and 
anus examination in September 2003 concluded, based on a 
review of the veteran's medical records as well as a rectal 
evaluation, that "[i]t is not likely or even conceivable to 
me that the weakened tone in the [veteran's] internal 
sphincter could have been caused by any of . . . [his] 
colonoscopies."  

Significantly, as these pertinent medical records illustrate, 
the veteran tolerated the January 1991 colonoscopy well and 
did not have significant bleeding during the procedure.  The 
claims folder contains no further records of rectal treatment 
until April 1992, when the veteran underwent a follow-up 
colonoscopy.  Furthermore, the reports of this subsequent 
colonoscopy indicate that the veteran tolerated this 
procedure well also.  Moreover, the examiner who conducted 
the September 2003 VA rectum and anus examination found no 
relationship between any of the veteran's multiple 
colonoscopies and the currently markedly decreased tone in 
his internal sphincter.  

The Board acknowledges that the veteran currently exhibits 
decreased tone in his internal sphincter.  Significantly, 
however, in view of the lack of competent evidence of rectal 
pathology resulting from the January 1991 colonoscopy as well 
as the September 2003 VA examiner's finding of no 
relationship between the veteran's markedly decreased 
internal sphincter tone and the January 1991 procedure, the 
Board concludes that the veteran has not suffered 
"additional disability" due to VA medical or surgical 
treatment within the meaning of 38 U.S.C.A. § 1151 (West 
2002).  Consequently, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to compensation benefits for loss of anal and sphincter 
control, pursuant to the provisions of 38 U.S.C.A. § 1151.  
His claim must, therefore, be denied.  


ORDER

Compensation benefits for loss of anal and sphincter control, 
pursuant to the provisions of 38 U.S.C.A. § 1151, are denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



